Citation Nr: 1628075	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for intercostal muscle spasm.

2.  Entitlement to service connection for pinch nerve in left arm.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran had active duty for training from April 1977 to July 1977 and active duty from August 1980 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has recharacterized the Veteran's claim for thoracolumbar strain more broadly to a back disorder in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

There are records in the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files which contain documents that are relevant to the claims on appeal.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2014 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  The requested hearing was scheduled in May 2015; however, on the day of the hearing, the Veteran's representative reported the Veteran was unable to attend and requested the hearing be rescheduled as a video conference hearing.  A subsequent request for a video conference hearing before the Board was made by the Veteran's representative in April 2016.  As a result, a remand is needed to schedule the Veteran for a Board hearing.


Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a personal hearing with the Board via videoconference in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


